Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-4, 6-14, and 16-20 are presented for examination.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about a computer-implemented method and/or computing device for determining build errors in an object to be built using additive manufacturing, comprising: obtaining a simulated build of a plurality of layers of the object, each of the plurality of layers comprising a plurality of nodes corresponding to different locations in each of the plurality of layers; determining one or more displacement vector values corresponding to a difference between a simulated position of the node based on the simulating the build and a desired position of the node based on a design of the object, wherein each of the one or more displacement vector values of the node correspond to a different number of layers having been simulated as built; determining difference between displacement vector values corresponding to adjacent layers; determining a maximum absolute difference among the differences between (i) the difference between displacement vector values corresponding to adjacent layers of the node, and (ii) one or more differences between displacement vector values corresponding to adjacent layers of one or more neighboring nodes to the node; determining there is a potential build error when any of the plurality of nodes of the plurality of layers has a maximum absolute difference that does not satisfy a threshold; and determining there is not a potential build error when each of the plurality of nodes of each of the plurality of layers has a maximum absolute difference that does satisfy the threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116